Citation Nr: 1236382	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  08-38 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for cervical radiculopathy of the right upper extremity.

4.  Entitlement to a initial compensable disability rating for cervical radiculopathy of the left upper extremity.

5.  Entitlement to an initial disability rating in excess of 30 percent for depressive disorder, panic disorder, and posttraumatic stress disorder (PTSD). 
 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from October 2002 to March 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2008 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In his November 2008 Appeal to the Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at the RO.  In July 2009, the Veteran submitted notice to the RO that he no longer wanted a hearing.  Therefore, the request for a Board hearing at the RO is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).

This matter was previously before the Board in September 2010 at which time it was remanded for additional development.  In its Remand, the Board requested that the RO/AMC issue a Statement of the Case on the issue of entitlement to an initial disability rating for cervical radiculopathy of the upper extremities.  A Statement of the Case was issued to the Veteran, but the letter accompanying the Statement of the Case was mis-dated June 10, 2010 (rather than June 10, 2011). 

A rating decision by which the Veteran was granted an initial rating of 10 percent for cervical radiculopathy of the right upper extremities is dated June 10, 2011, but was issued in an envelope date-stamped July 1, 2011, that was stamped return to sender and returned undelivered to the RO in St. Petersburg, Florida, on November 23, 2011.  The address to which the letter was issued appears to include the correct street address and zip code but the town is different than that set forth in the address to which subsequent correspondence was mailed to the Veteran.  There is no indication that the June 10, 2011, rating decision was ever re-sent to the Veteran, and the contents of the envelope that was "returned to sender" did not include the Statement of the Case ostensibly issued on the same day.

The June 10, 2011, rating decision with respect to the claim for a higher initial rating for cervical radiculopathy of the right upper extremity includes the following text in bold: As this is not the highest evaluation possible for this disability, it will remain as an issue on appeal unless specifically withdrawn by you in writing.  (Emphasis in original)  

The Board is not confident the Veteran was ever sent the mis-dated "June 10, 2010" cover letter and accompanying statement of the case, or the June 10, 2011, rating decision that was returned to the RO undelivered in November 2011; and in any event the rating decision would have misinformed the Veteran that as to the right upper extremity the matter would remain on appeal unless he withdrew the appeal.  

Given (1) that the Veteran listed the issue of a compensable rating for cervical radiculopathy as an issue he wished to appeal on his November 2008 VA Form 9, which at a minimum constituted a timely notice of disagreement, (2) the close relationship between the issues of a higher initial rating for cervical spine disability and a higher initial rating for cervical radiculopathy, (3) the inconsistent information and mailing and procedural defects discussed above, and (4) the Veteran's clear and continuing intent to appeal the matter, the Board waives the requirement for a timely substantive appeal and will accept his VA Form 9 received in November 2008 and contentions describing claimed symptoms of cervical radiculopathy, received through August 2012, as sufficient for the Board to establish appellate jurisdiction over his claims for higher initial ratings for cervical radiculopathy of the left and right upper extremities.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (statute is clear on its face that the 60-day period for filing substantive appeal is not a jurisdictional bar to the Board's adjudication of a matter; thus, it is akin to those court-promulgated filing rules that the Supreme Court has described as claim-processing rules, and VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly). 

Also, listed on a March 2012 Supplemental Statement of the Case as an issue on appeal is the issued of entitlement to a initial compensable disability rating for meralgia paresthetica of the right thigh.  However, in his VA Form 9 dated in November 2008 the Veteran specifically limited the matters he wished to appeal and did not indicate this to be a matter he wished to appeal.  Nevertheless, the March 2012 Supplemental Statement of the Case constitutes a readjudication of the matter and the Veteran must be provided his appellate rights with respect to this readjudication.  He must be issued a new rating decision as to this matter and afforded anew the opportunity to submit a notice of disagreement and a substantive appeal should he wish to appeal the matter.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Additionally, in correspondence received in June 2012, the Veteran raised the issue of entitlement to an increased rating for service-connected left wrist disability. This matter too is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2012 correspondence, the Veteran expressed the view that the information being utilized to rate the severity of his service-connected disabilities was not current or accurate.  

In correspondence received in June 2012 and August 2012, the Veteran asserted that his cervical spine and lumbar spine disabilities continue to worsen, and are now manifested by numbness spreading throughout his arms and legs.  This would represent a significant worsening as compared to what was described at a September 2011 VA examination, at which it was found that the Veteran had no cervical spine radiculopathy, and with respect to the lumbar spine, right thigh radiculopathy only.  

Additionally, in his August 2012 correspondence the Veteran described ongoing treatment for psychiatric disability, as often as he could obtain appointments, apparently at least monthly.  He also indicated he had recently changed his VA primary care clinic to the one located in Hollywood, Florida. The most recent VA records of treatment associated with the claims file are from February 2011. In December 2011, the Veteran wrote that his panic attacks were increasing in frequency and severity, and that he was seen in November 2011 at a local emergency room due to a panic attack during which he thought he was having a heart attack.  All additional relevant VA and private records of treatment for neck, back and psychiatric disability must be sought and obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

In light of the Veteran's assertions, the Board finds that additional development is warranted to determine the current level of disability due to the Veteran's service-connected cervical spine, lumbar spine and psychiatric disabilities.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, severity and manifestations of these service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand these claims.

The Veteran has indicated that he cannot work full time as a result of his service-connected disabilities, but has also asserted that he expects to be able to obtain employment upon completion of his vocational rehabilitation program in less than one year.  The RO/AMC should seek clarification as to whether the Veteran is seeking a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).  See 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall seek clarification from the Veteran as to whether he seeks a TDIU.  In correspondence dated in August 2012 he asserted that he was currently unable to work as a result of his service-connected disabilities, but also asserted that he expects to be able to obtain employment upon completion of his vocational rehabilitation program in less than one year.  If the Veteran seeks a TDIU the RO/AMC shall take all appropriate actions with respect to notice, development, and adjudication for the claim.

2.  The RO/AMC shall obtain copies of all additional records pertaining to any relevant VA treatment the Veteran has received since his discharge from active duty for a psychiatric disability or disability related to disorders of the cervical or lumbar spine, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  

The records sought must include all relevant records of VA treatment from February 2011 forward.  

In conducting its record search the RO should note that in August 2012 the Veteran indicated that he receives VA psychiatric care approximately once per month, and that he had switched to the VA primary care clinic in Hollywood, Florida.

The records sought must include records of treatment at a local emergency room as described by the Veteran in December 2011.  The Veteran wrote that he was seen the prior week (in November 2011) at a local emergency room due to a panic attack that caused him to think he was having a heart attack.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to identify the current levels of functional impairment arising from his service-connected cervical and lumbar spine disabilities and any associated neurological impairment.  

The claims file and a copy of this Remand must be made available to the examiner for review before the examinations.  

All tests and studies deemed helpful should be conducted in conjunction with the examinations.

The examiner is requested to address the following:

(a)  The examiner must provide an opinion as to whether a magnetic resonance imaging (MRI) study of the cervical and/or lumbar spine would be helpful in accurately ascertaining the degree of worsening of the Veteran's cervical and lumbar spine disabilities.  VA treatment records associated with the claims file indicate that the last MRI of the lumbar spine was conducted in 2007.  The Veteran has asserted that his primary care physician told him that an MRI would be required to accurately reflect the more recent degree of worsening of his neck and back disabilities.  If the VA examiner confirms that this is so, any MRIs or other studies deemed appropriate must be conducted.

(b)  The examiner must indicate whether the Veteran has muscle spasm of the lumbar or cervical spine.  VA treatment records in the claims file indicate that in 2007 a straightening of the spine shown on MRI was suggestive of muscle spasm of the cervical spine.  At VA treatment in November 2008 the Veteran was found to have severe and acute muscle spasms of the cervical spine.

(c)  The examiner must take a complete history from the Veteran as to the progression and current nature of his neck and symptoms from 2007 forward.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(d)  Provide the range of motion of the lumbar and cervical spines (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(e)  Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected back disorders and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back or neck is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(f)  Identify any associated neurological impairment associated with the service-connected cervical and lumbar spine disabilities, to include any associated bladder or bowel impairment.  The severity of each neurological sign and symptom and the nerve affected should be reported.  
In correspondence received in June 2012, the Veteran stated that he was continuing to develop new areas on his legs, arms and fingers that burn, itch, and alternate between numbness and sharp pain.  He stated that this had spread from two fingers to his whole right hand and the interior of his left arm. 

(g)  State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months should be reported.  The examiner is advised that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(h)  The examiner must also indicate the impact the Veteran's cervical and lumbar spine disabilities have on his ability to secure or follow a substantially gainful occupation. 

(i)  The examiner must provide opinions as to the impact of the Veteran's cervical spine and lumbar spine disabilities on his social and occupational functioning and activities of daily living.

(j)  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his psychiatric disabilities.  The claims file shall be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  

(a)  The examiner must take a complete history from the Veteran as to the progression and current nature of his psychiatric symptoms from 2007 forward.  In December 2011 the Veteran wrote that he was seen the prior week (in November 2011) at a local emergency room due to a panic attack that caused him to think he was having a heart attack, and that his panic attacks were worsening in frequency and severity.

(b)  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(c)  The examiner must also indicate the impact the Veteran's psychiatric disability has on his ability to secure or follow a substantially gainful occupation. 

(d)  The examiner must provide opinions as to the impact of the Veteran's psychiatric disability on his social and occupational functioning and activities of daily living.

(e)  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development actions, in addition to those directed above, are required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  After completion of the foregoing and all notice and assistance requirements, the RO/AMC should readjudicate the Veteran's claims.  If any determination remains adverse, the Veteran and his representative must be furnished a Supplemental Statement of the Case and given an opportunity to respond. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

